OPINION — AG — IF AT THE HEARING BEFORE THE COUNTY ELECTION BOARD ON MARCH 11, 1964, REFERRED TO BY YOU, COMPETENT EVIDENCE WILL BE SUBMITTED IN SUPPORT OF SAID "FORMAL PROTEST" TO THE EFFECT THAT MR. CROWDER WAS NOT A LICENSED ATTORNEY OF OKLAHOMA WHEN ON FEBRUARY 27, 1964, HE FILED HIS SAID NOTIFICATION AND DECLARATION OF CANDIDACY FOR THE OFFICE OF COUNTY ATTORNEY OF BECKHAM COUNTY, SAID BOARD SHOULD SUSTAIN SAID PROTEST AND REJECT MR. CROWDER'S SAID NOTIFICATION AND DECLARATION OF CANDIDACY. CITE: 19 Ohio St. 1961 181 [19-181], 26 Ohio St. 1941 162 [26-162], 75 Ohio St. 1961 25 [75-25], 74 Ohio St. 1961 18 [74-18](B) (FRED HANSEN)